People v Williams (2015 NY Slip Op 03415)





People v Williams


2015 NY Slip Op 03415


Decided on April 23, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2015

Sweeny, J.P., Andrias, Manzanet-Daniels, Clark, JJ.


14926 5499/10 1101/11

[*1] The People of the State of New York, Respondent,
vEdward Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Karen Schlossberg of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J. at plea; Patricia Nunez, J. at sentencing), rendered August 22, 2012, convicting defendant of criminal possession of a weapon in the second degree and criminal contempt in the first degree, and sentencing him to an aggregate term of 3½ years, unanimously affirmed.
Defendant's generalized challenge to a search warrant failed to preserve the particular arguments he makes on appeal, and we decline to review them in the interest of justice. As an alternative holding, we reject them on the merits. The warrant affidavit established that the informant at issue was a presumptively reliable citizen-witness (see People v Hetrick , 80 NY2d 344, 348 [1992]) who spoke from personal knowledge of the presence of firearms in defendant's apartment at the time of the warrant application. Accordingly, the facts in the supporting affidavit satisfied each of the two prongs of the Aguilar-Spinelli  test (see Spinelli v United States , 393 U.S. 410 [1969]; Aguilar v Texas , 378 U.S. 108 [1964]).
We perceive no basis for reducing the sentence, including the five-year term of postrelease supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2015
CLERK